DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salinas (US 2013/0302477).

1: Salinas teaches a drinking device (drinking device 118 shown in Figures 10A-10bB, coated with aromatic compound) for retronasal perception of an aroma substance, the drinking device comprising: 

at least one air permeable container (container, top portion of which is shown in Figure 10A, paragraph 0083, and permeable through the top of the container); 
a transporting channel (128) capable of transporting unclaimed drinking liquid running from the storage container to a mouth end (mouth end at 133, see Figure below) of the drinking device; and 
an air channel (air channel, which is the space within the compartment 120) capable of transporting aromatized air, the air channel running from at least one of the at least one container (from the top end of the container) to the transporting channel or to the mouth end (mouth end where 132 is present, see Figure 10A immediately below).
Salinas teaches the claimed invention as discussed above except the above embodiment does not explicitly teach that the container is an aroma container.
Salinas teaches in another embodiment (Figure 2, container 24) with gas molecules (36, paragraph 0060), which may leach from packaging material to permit aromatic material to occupy a headspace region (38) to permit both liquid (26) and gas (36) to dispense together.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salinas such that the container of the embodiment of Figure 10A-10B is modified to also have aromatic elements incorporated in the container in order to permit different gas or routes to permit both the liquid and gas to be dispense together for aromatic effects, as taught by Salinas (paragraph 0053).

    PNG
    media_image1.png
    379
    774
    media_image1.png
    Greyscale

2: The modified Salinas teaches the claimed invention as discussed above for Claim 1 and Salinas further teaches that the mouth end (shown in Figure 10A immediately above) is capable of transporting channel and the air channel running separate from one another at the mouth end and substantially the same distance in a longitudinal direction (see Figure 10A immediately below).


    PNG
    media_image2.png
    369
    766
    media_image2.png
    Greyscale

.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salinas (US 2013/0302477) in view of Cappello (US 2008/0257853).

13: The modified Salinas teaches the claimed invention as discussed above for Claim 1 except that the air channel has a minimum cross-section area of between 0.2 mm2 and 4.9 mm2.
Cappello teaches a cross-sectional area of an opening of hole (15) which controls the outflow of air range from 0.0078 to 78.5 mm2, and preferably from 0.7 to 38.5 mm2 (paragraph 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salinas such that the opening of the air channel ranges between 0.2 mm2 and 4.9 mm2 since Applicant has provided no evidence that different portions of the broad range or values would work differently, here, there is no allegation of criticality or any evidence demonstrating any difference across the range therefore such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claims 4-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/King M Chu/Primary Examiner, Art Unit 3735